Citation Nr: 1703640	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  06-25 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a nerve condition of the right shoulder, including as due to service-connected right shoulder tendonitis.

3.  Entitlement to a disability rating greater than 20 percent prior to January 24, 2012, and greater than 40 percent thereafter, for right shoulder tendonitis.

4.  Entitlement to a compensable disability rating for a stress fracture of the left heel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to July 1980 and from February 1987 to July 1992, including in the Southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted, in pertinent part, a higher 20 percent disability rating effective April 30, 2004, for the Veteran's service-connected right shoulder tendonitis and denied claims of entitlement to a compensable disability rating for the Veteran's service-connected stress fracture of the left heel and to service connection for a low back disability.  The Veteran disagreed with this decision in March 2005 with respect to the denial of his claims of entitlement to a compensable disability rating for a service-connected stress fracture of the left heel and to service connection for a low back disability.  He perfected a timely appeal on these claims in June 2006.

This matter next is on appeal from a March 2008 rating decision in which the RO denied the Veteran's claim of entitlement to a disability rating greater than 20 percent for right shoulder tendonitis.  The Veteran disagreed with this decision in April 2008.  He perfected a timely appeal in May 2009.

This matter also is on appeal from a May 2008 rating decision in which the RO denied, in pertinent part, the Veteran's claim of service connection for a nerve condition of the right shoulder, including as due to service-connected right shoulder tendonitis.  The Veteran disagreed with this decision in July 2008.  He perfected a timely appeal in May 2009.

In January 2010 and in February 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its January 2010 remand, the Board directed that the AOJ attempt to obtain updated treatment records, including the Veteran's service treatment records from his second period of active service and his complete post-service employment records from the U.S. Postal Service.   The Board also directed that the AOJ hold a hearing on the Veteran's claims.  The Board finally directed that the AOJ schedule the Veteran for appropriate examinations to determine the current nature and severity of his service-connected stress fracture of the left heel and to determine the nature and etiology of his claimed low back disability.  The requested records subsequently were associated with the claims file and the requested examinations occurred in July 2010.  An RO hearing was held in January 2011.  In the February 2013 remand, the Board directed the AOJ to attempt to obtain the Veteran's VA vocational rehabilitation records and schedule him for appropriate VA examination to determine the current nature and severity of his service-connected stress fracture of the left heel.  The AOJ documented its attempts to obtain the Veteran's VA vocational rehabilitation records in his claims file and the requested examination occurred in April 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that, in February 2013, it denied a claim of entitlement to a compensable disability rating prior to January 24, 2012, and to a disability rating greater than 10 percent thereafter, for residuals of a right injury to the adductor muscle groin strain ("residuals of a right groin injury").  The Veteran, through an attorney, and VA's Office of General Counsel, appealed the Board's denial of a compensable disability rating prior to January 24, 2012, for residuals of a right groin injury to the United States Court of Appeals for Veterans Claims ("Court") by filing a Joint Motion for Partial Remand ("Joint Motion").  Both parties to the Joint Motion requested that the Court leave undisturbed that part of the Board's February 2013 decision denying a claim of entitlement to a disability rating greater than 10 percent effective January 24, 2012, for residuals of a right groin injury.  The Court granted the Joint Motion in July 2013, vacating and remanding only that part of the Board's February 2013 decision denying a claim of entitlement to a compensable disability rating prior to January 24, 2012, for residuals of a right groin injury.  The Board subsequently granted the Veteran's claim of entitlement to a compensable disability rating prior to January 24, 2012, for residuals of a right groin injury in a June 2014 decision.  The AOJ implemented the Board's June 2014 decision in a December 2014 rating decision, assigning a 10 percent rating effective September 12, 2007, for residuals of a right groin injury (which were characterized as residuals, injury adductor muscle strain, groin).  This decision was not appealed and is now final.  

In a December 2015 Supplemental Statement of the Case (SSOC), the AOJ listed entitlement to a disability rating greater than 10 percent for residuals of a right groin injury (which the RO characterized as residuals of an injury to the right adductor muscle, groin strain) as among the issues pending appellate review.  This was error.  The Board's denial of a claim of entitlement to a disability rating greater than 10 percent effective January 24, 2012, for residuals of a right groin injury in February 2013 (which was not appealed to the Court) precludes consideration of a higher disability rating for this time period.  Further, because the Board granted a claim of entitlement to a compensable disability rating prior to January 24, 2012, for residuals of a right groin injury in June 2014, this precludes consideration of a higher disability rating for this time period as well.  In summary, the Board finds that an issue with respect to entitlement to a compensable disability rating prior to January 24, 2012, for residuals of a right groin injury is no longer on appeal.  See Grantham v. Brown, 114 F .3d 1156 (1997).

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected disabilities.  The RO previously denied the Veteran's TDIU claim in an October 2013 rating decision which was not appealed and is now final.  Accordingly, the Board finds that Rice is inapplicable.

Unfortunately, as is explained below in greater detail, the issues of entitlement to service connection for a nerve condition of the right shoulder, including as due to service-connected right shoulder tendonitis, entitlement to a disability greater than 20 percent prior to January 24, 2012, and greater than 40 percent thereafter, for right shoulder tendonitis, and entitlement to a compensable disability rating for a stress fracture of the left heel are addressed in the REMAND portion of the decision below and are REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The record evidence shows that the Veteran's current low back disability is not related to active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by letters dated in March 2010 and in March 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for a Low Back Disability

The Veteran contends that he incurred a low back disability during active service.  He specifically contends that he injured his low back after an in-service fall.  He also specifically contends that his in-service duties involved a lot of heavy lifting which caused or contributed to his current low back disability.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011).  A Persian Gulf Veteran is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. §§ 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim to the extent that it includes a claim for arthritis.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a low back disability.  The Board notes initially that, because the Veteran's available service personnel records indicate that he served in the southwest Asia theater of operations during the Persian Gulf War, he is considered a Persian Gulf Veteran.  See 38 C.F.R. § 3.317(a)(1)(i).  Although the Board finds that the Veteran is a Persian Gulf Veteran, he does not contend - and the evidence does not show - that his current low back disability is due to an undiagnosed illness initially experienced while he was deployed to the southwest Asia theatre of operations during the Persian Gulf War.  The Board nevertheless is required to consider whether he incurred a low back disability as a result of an undiagnosed illness.  See also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  The Board notes that the Veteran's ongoing complaints of low back pain have been attributed to known clinical diagnoses of a low back disability, to include pedicular screws from L4-S1 with posterior fusion rods and mild degenerative changes in the endplates and a right extra foraminal disc protrusion at L1-L2 possibly minimally deviating the L1 nerve root without compressing the foramen (as seen on VA spine examination in July 2010).  Accordingly, the Board finds that service connection for a low back disability as due to an undiagnosed illness is not warranted.

The Veteran also is not entitled to service connection for a low back disability on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  Despite the Veteran's assertions to the contrary, the record evidence shows that, although he experiences current low back disability, it is not related to active service or any incident of service.  For example, the Veteran's available service treatment records show that he denied any pre-service medical history of recurrent back pain at his enlistment physical examination in March 1977 prior to his entry on to active service for the first time in July 1977.  Clinical evaluation of the Veteran's spine was normal.  

On outpatient treatment in January 1978, the Veteran complained of low back pain after he fell off of a chair while cleaning a room.  He stated that his back had given him problems the previous week.  Objective examination showed a full range of motion with pain, no edema, effusion, or discoloration, lumbosacral curve within normal limits, no visible abnormalities, and a palpable muscle spasm on the right side of the lumbar area.  The assessment was muscle spasm.

At his separation physical examination in April 1980, prior to his separation from service in July 1980 at the end of his first period of active service, the Veteran denied any in-service medical history of recurrent back pain.  Clinical evaluation was completely normal.

The Veteran denied a history of recurrent back pain at an enlistment physical examination in December 1986, prior to beginning his second period of active service in February 1987.  Clinical evaluation of the Veteran's spine was normal.  Periodic physical examination in February 1991 was unchanged.  Clinical evaluation of the Veteran's spine was normal at his separation physical examination in June 1992 prior to his final separation from service in July 1992.  He denied any in-service history of recurrent back pain.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Veteran's claim of service connection for a low back disability on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  Despite the Veteran's assertions to the contrary, it shows that his current low back disability is not related to active service or any incident of service.  The Veteran began regular routine VA outpatient treatment for low back problems beginning in approximately 2003.  On VA outpatient treatment in January 2004, the Veteran complained of flare-ups of low back pain for the previous 3 weeks.  He worked the night shift as a postal service employee and lifting heavy sacks of mail aggravated his back.  He was unable to fully rest because he only had 1 day off at a time.  He denied any radiating pain to the legs or loss of bowel or bladder control.  He reported hurting his back while on active service "working in supply loading and unloading trucks."  Physical examination showed tenderness to palpation over the right lumbar region, spasms, but no lumbosacral spine tenderness.  The assessment included back pain and spasms.  The Veteran was advised to take 800 mg of Ibuprofen three times a day with food for back pain and 500 mg of Robaxin four times daily as needed for spasms.

In May 2004, the Veteran's complaints included a 28-year history of low back pain which he said was secondary to an in-service injury.  An magnetic resonance imaging (MRI) scan showed canal stenosis with moderate thecal sac compression without herniation.  The Veteran was a mail handler who carried heavy objects.  The impressions included low back pain for 28 years secondary to an in-service injury not associated with incontinence.  The Veteran was referred to a pain clinic.

On VA orthopedic examination in August 2004, the Veteran's complaints included severe back pain which began in 1978 while on active service when he injured his back at a party.  His back problem radiated down his leg and disrupted his sleep.  He also experienced weakness in his back with decreased range of motion.  An MRI showed spinal stenosis of the lumbar spine and herniated discs at L4-5 and L5-S1 with neurologic compression.  Physical examination showed "good heel and toe rising," positive straight leg raising at 40 degrees bilaterally, no reflex, sensory, or motor defects, no weakness, and paralumbar spasm.  The diagnosis was multiple level herniated discs and spinal stenosis of the lumbar spine.

In an April 2009 letter, D.L.B., D.O., stated that he first had seen the Veteran in August 2007 for diagnoses which included low back pain, lumbar spondylosis, and lumbar spinal stenosis.  The Veteran failed medication treatments due to side effects.  Dr. D.L.B. stated that the Veteran suffered from lumbar spinal stenosis and degenerative lumbar disc disease.

In March 2010, the Veteran sought treatment at a VA emergency room (ER) for complaints of low back pain after doing some work in his garage, twisting his body to the right, and suddenly feeling pain on the right side of the lower back.  He ambulated with a cane.  He denied any bladder or bowel involvement.  Physical examination showed right low back pain in the ilio-lumbar ligament and positive straight leg raising on the right.  X-rays of the lumbosacral spine showed metal surgical screws in place with no evidence of fracture.  The diagnosis was lumbar sprain.  The Veteran was discharged from the ER.

On VA spine examination in July 2010, the Veteran's complaints included worsening low back pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, in detail.  A history of surgery in 2006 with posterior decompression and fusion L4, L5, S1 with titanium rods was noted.  The Veteran reported injuring his back during active service in January 1978.  He experienced severe flare-ups of low back pain twice a month lasting 6 hours at a time.  A history of urinary frequency, unsteadiness, decreased motion, stiffness, weakness, spasm, and spine pain was reported.  Physical examination showed normal posture, head position, and symmetry, an assisted gait with a cane but no limp, lumbar flattening, pain with motion and tenderness bilaterally severe enough to be responsible for abnormal gait or abnormal spinal contour, normal reflexes, decreased sensation only in the left big toe, decreased strength in the lower extremities due to back pain, normal muscle tone, and no muscle atrophy.  X-rays showed postoperative and degenerative changes with multiple internal fixation devices at L4, L5, and S1.  The VA examiner opined that it was less likely than not that the Veteran's current low back disability was related to active service or any incident of service, to include an in-service back injury.  The rationale for this opinion was that the Veteran repeatedly denied experiencing low back pain when examined during active service and only experienced a muscle spasm in the lumbosacral area at the time of his alleged in-service injury in 1978.  The examiner opined that it was more likely that the Veteran's current low back disability was related to his post-service duties as a U.S. Postal Service mail handler and his subsequent post-service back surgery.  The rationale for this opinion was the Veteran's arduous and strenuous job duties as a mail handler and a reported on-the-job injury while working for the postal service.  The diagnoses included pedicular screws from L4-S1 with posterior fusion rods and mild degenerative changes in the endplates and a right extra foraminal disc protrusion at L1-L2 possibly minimally deviating the L1 nerve root without compressing the foramen.

A review of the Veteran's SSA records, received by VA in July 2014, shows that he is receiving SSA disability benefits for psychiatric problems.

The Veteran contends that he incurred a low back disability during active service or, alternatively, his current low back disability is related to active service.  The record evidence does not support his assertions concerning in-service incurrence of a low back disability, a continuity of low back disability symptomatology since service separation, or an etiological link between a current low back disability and active service.  The Board acknowledges that the Veteran reported falling down in January 1978 during service when he sought outpatient treatment for low back pain.  Despite his assertions to the contrary, he did not experience a low back disability when he fell in January 1978 and instead was treated for an acute muscle spasm which resolved with treatment.  The Board notes in this regard that the presence of a mere symptom (such as low back pain or muscle spasm) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).   The Board finds it highly significant that the Veteran repeatedly denied any in-service medical history of low back pain before and after he fell in January 1978 although the lack of contemporaneous service treatment records does not preclude granting service connection for a low back disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  

The Board recognizes that, following VA outpatient treatment in May 2004, the diagnoses included low back pain for 28 years secondary to an in-service injury.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The May 2004 VA clinician clearly transcribed his assessment from what the Veteran had reported concerning his 28 years of low back pain following an in-service injury.  This clinician did not provide clinical data or other rationale to support his assessment of the etiology of the Veteran's reported low back pain.  Thus, the Board finds that this evidence is not probative on the issue of whether the Veteran's current low back disability is related to active service.

Critically, the July 2010 VA examiner opined that it was less likely than not that the Veteran's current low back disability was related to active service and instead was more likely related to his post-service job duties as a postal service mail handler and post-service back surgery.  These opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to service connection for a low back disability.  In summary, the Board finds that service connection for a low back disability is not warranted.

The Board finally finds that service connection for arthritis of the low back is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The record evidence does not indicate that the Veteran complained of or was treated for arthritis of the low back during active service or within the first post-service year after his final separation from active service in July 1992 (i.e., by July 1993).  Instead, as noted, it appears that, following service separation in July 1992, the Veteran initially sought treatment for back problems in approximately 2003.  Thus, service connection for arthritis of the low back is not warranted.  Id.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

As noted, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a low back disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the low back (low back pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a low back disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a low back disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his spine was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a low back disability for many years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1992) and initial reported symptoms related to a low back disorder in approximately 2003 (an 11-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran filed VA disability compensation claims for service connection for a left groin injury, left heel injury, hearing loss, a right shoulder injury, a gastrointestinal disability, a skin disability, and for a ganglion cyst in the right wrist at his final separation from service in July 1992, but did not claim service connection for a low back disability or make any mention of any relevant symptomatology.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim in April 2004.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no etiological link between a current low back disability and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to a low back disability is denied.


REMAND

The Veteran contends that he incurred a nerve condition of the right shoulder during active service or, alternatively, his service-connected right shoulder tendonitis caused or aggravated (permanently worsened) this disability.  He also contends that his service-connected stress fracture of the left heel and right shoulder tendonitis are more disabling than currently evaluated.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for a nerve condition of the right shoulder, including as due to service-connected right shoulder tendonitis, the record evidence shows that, following VA examination in April 2008, the Veteran was diagnosed as having cervical radiculopathy of the right upper extremity.  Unfortunately, the April 2008 VA examiner was not asked to provide and did not provide an etiological opinion concerning this disability.  The record evidence otherwise does not address the contended etiological relationship between a nerve condition of the right shoulder and active service.  The Board notes in this regard that VA's duty to assist includes scheduling an examination where necessary.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his nerve condition of the right shoulder, including as due to service-connected right shoulder tendonitis.

With respect to the Veteran's increased rating claims for right shoulder tendonitis and a stress fracture of the left heel, the Board notes that, following the February 2013 remand, the Court issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), mandating new requirements for VA examinations of musculoskeletal disabilities (including disabilities of the right shoulder and left heel, as in this case) in order to satisfy judicial review in increased rating claims.  The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; see also 38 C.F.R. § 4.59.  

Unfortunately, a review of the Veteran's most recent VA examinations for the right shoulder and for the left heel conducted in January 2012 and in April 2013, respectively, shows that neither of these examination reports complies with the new requirements outlined by the Court in Correia.  (The Board notes parenthetically that the Veteran's April 2013 VA foot Disability Benefits Questionnaire (DBQ) is available only in VVA.)  For example, although the January 2012 VA shoulder and arm conditions DBQ contains range of motion testing for both the service-connected right shoulder and the non-service-connected left shoulder (i.e., the opposite undamaged joint), there is no indication of whether the range of motion testing was active or passive.  Similarly, the April 2013 VA foot conditions DBQ does not include any range of motion testing for the service-connected left heel or any findings for the non-service-connected right heel.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected right shoulder tendonitis and stress fracture of the left heel.  See also Southall-Norman v. McDonald, 2016 WL7240720 (Vet. App. Dec. 15, 2016) (finding 38 C.F.R. § 4.59 not limited to diagnostic codes involving range of motion and extending Correia to disabilities involving painful joint or periarticular pathology).

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records which have not been obtained already.

2.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected right shoulder tendonitis.  

3.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected stress fracture of the left heel. 

4.  Schedule the Veteran for an examination to determine the nature and etiology of any nerve condition of the right shoulder.  The claims file and a copy of this remand should be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a nerve condition of the right shoulder, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected right shoulder tendonitis caused or aggravated (permanently worsened) a nerve condition of the right shoulder, if diagnosed.  A complete rationale should be provided for any opinions expressed.

5.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


